Citation Nr: 0429272	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1962 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from separate March 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied service connection 
for diabetes mellitus and denied entitlement to a certificate 
of eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only. 

In a June 2004 statement, the veteran's representative 
requested that the veteran be considered for special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  This claim has not been developed and 
is referred to the RO for appropriate action.

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the July 2004 hearing, the veteran's representative 
explained the veteran's claim for service connection for 
diabetes mellitus.  He stated that the veteran was not 
claiming that he was in Vietnam, but that he developed 
diabetes as a result of exposure to chemicals while working 
in an Army depot in Germany, either Agent Orange or some 
other defoliant which was sprayed around the base, as well as 
from handling broken containers for shipment of an unknown 
substance.  He added that he was treated and diagnosed with 
diabetes in 1969 at the VA Medical Center (VAMC) in Miami, 
Florida and that these records had not been requested.  
Further, the veteran claimed that he was hospitalized at the 
VAMC in Huntington, West Virginia in 1972, and the record of 
this hospitalization had not been added to the claims file.  
The veteran also testified that he saw a "Dr. Krubin and Dr. 
Klein" in approximately 1998 in Flatwoods, Kentucky, for 
treatment for his diabetes.  

A review of the claims file shows that records of treatment 
have been requested from the VAMC in Miami, and a record of 
his hospitalization in 1984 obtained.  In May 2003, the VAMC 
in Miami replied to a request for records dating from 1985 
noting that records requested were in the archives file and 
unavailable.  However, while there have been several requests 
for records, no request is for records earlier than 1984.  As 
the veteran has indicated that he was treated for diabetes 
mellitus there in 1969, a request should be made for records 
of the veteran's treatment at the VAMC in Miami for 1969 and 
any response documented in the claims file.  The RO should 
also request records of the veteran's claimed treatment from 
the Huntington VAMC in 1972.  Finally, if the veteran 
provides the necessary information regarding his private 
treatment from Drs. Krubin and Klein to which he referred in 
his July 2004 hearing, the RO should obtain these records as 
well.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.  First, the VA has a 
duty to notify the appellant and any representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  Although the RO informed the veteran of 
the VCAA in a letter sent to the veteran in October 2001, 
shortly after receiving his claim, it does not appear to 
fully comply with the requirements of the VCAA in providing 
notice to the veteran.  Specifically, the veteran has not 
been informed of which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  He has also not 
been specifically informed that he should submit any evidence 
in his possession which pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

The issue of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, being in 
part dependent on whether service connection may be granted 
for diabetes mellitus, will be deferred pending development 
of the issue of service connection for diabetes mellitus.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  Obtain all records of the veteran's 
treatment from the VAMC in Miami in 1969 
and from the VAMC in Huntington in 1972.  
Any response to a request for treatment 
records must be documented in the claims 
file.

2.  With the veteran's cooperation, and 
after obtaining any necessary release, 
obtain any records of private treatment 
for diabetes identified by the veteran in 
his recent hearing from "Dr. Krubin and 
Dr. Klein" in Flatwoods, Kentucky in 
1998.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.

4.  The RO should readjudicate the issues 
in appeal.  If this results in less than 
a full grant of the benefits sought on 
appeal, the RO should prepare another 
Supplemental Statement of the Case.  
Thereafter, this case should be forwarded 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


